Detailed Action
This office action is a response to an application filed on 6/17/2020 in which claims 31 – 50 are pending and ready for examination.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 6/17/2020.
Drawings
The Examiner contends that the drawings submitted on 6/17/2020 are acceptable for examination proceedings. 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 31-33,38-41,43-45, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over  	Huawei, HiSilicon, Dynamic resource multiplexing of downlink control and data; 3GPP TSG RAN WG1 NR Ad Hoc Meeting; R1-1700397; Spokane, USA, 16th - 20th January 2017, hereafter Huawei, in view of Seo United States Patent Application 10834599.
With regards to Claim 31, 43,  Huawei teaches of a method, performed by a radio network node in a Radio Access Network (RAN), for scheduling downlink (DL) data for a User Equipment (UE) in a control region; Huawei PAGE 1 NR should support dynamic reuse of at least part of resources in the control resource sets for data for the same or a different UE, atr least in the frequency domain
wherein the UE has one or more control resource sets (CORESETs) configured in the control region;  
in which the UE monitors for Physical Downlink Control Channel (PDCCH); Figure 1 AND Section 2:UE2 still attempts to decode the PDCCH during its configured control resource set, whereas it cannot receive any valid PDCCH on the resources of its control resource set, which have been reused for UE1 data transmission.
determining to transmit DL data to the UE in one or more control region subsets when an amount of the DL data for the UE is less or equal to a threshold. Orthogonal resource reuse in time/frequency domains …. A part of resources in control resource set of UE1 as well as of UE2 is available and reused for UE1 data transmission. By the resource allocation information in the DCI to schedule UE1, the position of the above two reused resources in control region can be indicated to UE1. The above reuse operation is transparent to UE. UE2 still attempts to decode the PDCCH during its configured control resource set, whereas it cannot receive any valid PDCCH on the resources of its control resource set, which have been reused for UE1 data transmission.
Huawei teaches discloses the invention substantially as recited above. However Huawei does not disclose when an amount of the DL data for the UE is less or equal to a threshold.   Seo in the same field of endeavor as Huawei teaches in Column 02 Row 39 (9) .. In this case, if the size of the downlink data channel is less than the threshold, the downlink data channel can be mapped to the transmission resource of the unlicensed band using the frequency-first mapping scheme.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei.
One would have been motivated to modify Huawei in this manner so that the amount of the DL data for the UE would not exceed the reuse allocation.

With regards to Claim 32, 44, Huawei teaches discloses the invention substantially as recited above. However Huawei does not disclose where the threshold is a parameterized threshold of a number of bits.  Seo in the same field of endeavor as Huawei teaches in ¶[0016].. applying a frequency-first mapping scheme based on the downlink data channel being mapped to the transmission resource of the licensed band; applying the frequency-first mapping scheme based on the downlink data channel being mapped to the transmission resource of the unlicensed band and a number of bits transmitted through the downlink data channel being less than a threshold; and applying a time-first mapping scheme based on the downlink data channel being mapped to the transmission resource of the unlicensed band and the number of bits transmitted through the downlink data channel .
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei.
One would have been motivated to modify Huawei in this manner so that the threshold of the amount of the DL data can be parameterized so that the UE would not exceed the reuse allocation.

With regards to Claim 33, 45, Huawei teaches where the threshold is based on available resources of the control region subset. See Figure 1 and Orthogonal resource reuse in time/frequency domains …. A part of resources in control resource set of UE1 as well as of UE2 is available and reused for UE1 data transmission. By the resource allocation information in the DCI to schedule UE1, the position of the above two reused resources in control region can be indicated to UE1. The above reuse operation is transparent to UE. UE2 still attempts to decode the PDCCH during its configured control resource set, whereas it cannot receive any valid PDCCH on the resources of its control resource set, which have been reused for UE1 data transmission.

 With regards to Claim 38, 49, Huawei teaches of transmitting DL data to the UE in the control region subset. Alt 1: Dynamic reuse implicitly indicated in DCI signalling To allow dynamic reuse of a part of resources of the control resource set for data without the additional downlink signalling, one possible approach is to implicitly indicate the position of the reused resource in control region along with the position of the scheduled resource in the data region through the resource allocation information in DCI to the scheduled UE. 
 
With regards to Claim 41, Huawei teaches where the transmitting comprises determining a Transport Block Size (TBS), a Modulation and Coding Scheme (MCS), and/or resource elements (REs) which the DL data shall be mapped on; Orthogonal resource reuse in time/frequency domains In frequency domain, a control resource set contains PRBs which are potentially more than the resource required by the control channel transmission. Then except the PRBs used for control channel transmission, the other PRBs can be reused for data transmission. In time domain, the number of OFDM symbols for control channel can be 1 or 2. When the control channel capacity is low, the second OFDM symbol can be reused for data. For the granularity of the resource reuse, PRB in frequency domain and OFDM symbol in time domain can be used as the starting point in this research area.

With regards to Claim 42, Huawei teaches where the DL data for the UE is transmitted in the control region only; See Figure 1 and Orthogonal resource reuse in time/frequency domains
With regards to Claim 39,50, Huawei teaches where dedicating at least one control region subset out of the one or more control region subsets as being dedicated for transmitting DL data in the control region for the UE;  Alt 1: Dynamic reuse implicitly indicated in DCI signalling .The above reuse operation is transparent to UE. UE2 still attempts to decode the PDCCH during its configured control resource set, whereas it cannot receive any valid PDCCH on the resources of its control resource set, which have been reused for UE1 data transmission.

Fig. 1. An example of the dynamic control resource reuse implicitly indicated in DCI signalling
 and wherein only PDCCH for the UE having scheduled DL data in the at least one dedicated control region subset is allocated in the at least one dedicated control region subset, across any overlapping one or more CORESETs; Resource reuse by superposition; Superposition of control and data information in the reusable resource region is a further option to enable dynamic reuse of control resources. The definition of reusable resource region is primarily based on the PDCCH transmission. 
With regards to Claim 40. Huawei teaches of dedicating a second Orthogonal Frequency-Division Multiplexing (OFDM) symbol out of a first and the second OFDM symbol in a timeslot as being dedicated for transmitting DL data in the control region subset; ; Fig. 2. An example of the dynamic control resource reuse implicitly indicated in DCI signalling.
Claims 34-37 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over  Huawei, HiSilicon, Dynamic resource multiplexing of downlink control and data; 3GPP TSG RAN WG1 NR Ad Hoc Meeting; R1-1700397; Spokane, USA, 16th - 20th January 2017, hereafter Huawei, in view of Seo United States Patent Application 10834599 and in further view of Tong  WO 2016121257.
With regards to Claim 34, 46, Huawei teaches discloses the invention substantially as recited above. However Huawei does not disclose where the threshold is based on an estimated channel quality of the UE. Tong in the same field of endeavor as Huawei teaches in Description .. . In addition, when the degree of separation or orthogonality with the precoder corresponding to another UE to be subjected to MU-MIMO is small, it is determined that it is difficult to separate signals from other UEs, and the estimated channel quality UEs whose values are less than threshold 3 are not targeted for MU-MIMO, and UEs whose estimated channel quality values are less than threshold 3 are set as targets for MU-MIMO when the degree of separation or orthogonality is large To do. ..
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei.

With regards to Claim 35, 47, Huawei discloses the invention substantially as recited above. However Huawei does not disclose the radio network node determines to transmit DL data in the control region subset when the estimated channel quality is above a level which allows a complete data package to be transmitted in the control region subset.	Tong in the same field of endeavor as Huawei teaches in Description .. . When the process proceeds to step S3, that is, for the UE whose estimated channel quality value is equal to or greater than the threshold value 1, it is set as an MU-MIMO target, and a MU-MIMO precoder is generated. -Perform MIMO.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei.
One would have been motivated to modify Huawei in this manner so that estimated channel quality can be used to determine the reuse allocation.
With regards to Claim 36,48, Huawei teaches where the determining to transmit DL data to the UE in the control region subset is based on a significance of the DL data for the UE; Proposal 1: PRB in frequency domain and OFDM symbol in time domain can be used as the granularity of the resource reuse in the control region for data.

With regards to Claim 37, Huawei discloses the invention substantially as recited above. However Huawei does not disclose where the significance of the DL data is derived from a Quality of Service class, a UE capability, a derived knowledge about traffic type, and/or a remaining packet delay budget. Tong in the same field of endeavor as Huawei teaches in Description..  . On the other hand, when the process proceeds to step S14, that is, for the UE whose estimated channel quality value is equal to or greater than the threshold 3, the MU-MIMO codebook is generated unconditionally as the target of MU-MIMO. MU-MIMO.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei.
One would have been motivated to modify Huawei in this manner so significant data based on the estimated channel quality can be used to determine the reuse allocation.

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/KEVIN C. HARPER/Primary Examiner, Art Unit 2462